Citation Nr: 1449196	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2012.  A transcript of that hearing has been associated with the claims file.  In a November 2013 decision, the Board awarded a 10 percent disability rating for the Veteran's bilateral plantar fasciitis.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2014 Order, the Court granted a May 2014 motion of the Appellee, the Secretary of VA, which vacated the portion of the Board's November 2013 decision denying a disability rating in excess of 10 percent for bilateral plantar fasciitis.  The case was then remanded to the Board for action consistent with the motion.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal, which have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 motion, the Appellee, the Secretary of VA, moved for the Court to vacate and remand that portion of the Board's November 2013 which denied a disability rating in excess of 10 percent for bilateral plantar fasciitis, in order for the Board to consider whether the Veteran could obtain a separate rating for each foot under Diagnostic Code (DC) 5284, rendering a higher overall rating for his service-connected bilateral foot disability.  See 38 C.F.R. § 4.26.  In this case, the Veteran has been assigned a 10 percent disability rating for his bilateral plantar fasciitis, which is rated by analogy under DC 5276 for moderate symptoms of bilateral acquired flatfoot.  38 C.F.R. § 4.71a.  Although the Veteran is currently assigned a disability rating pertaining to moderate symptoms of the bilateral feet, the Board observes that the November 2008 and April 2013 VA examinations do not address the severity of the left and right foot separately.  Therefore a new VA examination is necessary to determine the severity of the Veteran's plantar fasciitis disability as a bilateral disability and as separate disabilities of the left foot and the right foot.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

Additionally, as the file reflects the Veteran has received treatment from VA for his bilateral foot disability in the past, and the last VA medical record of treatment for the feet in the file are from March 2010, the RO should obtain all outstanding VA medical records related to the Veteran's foot treatment, if any.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records pertaining to treatment of his bilateral foot disability adequately identified by the Veteran, including especially any outstanding VA medical records reflecting treatment for the Veteran's feet dated since March 2010, if any.  Documentation of all attempts to obtain these records should be included in the claims file.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his bilateral foot disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's bilateral foot disability should consist of all necessary testing.  X-ray reports of the left and right foot should be obtained.

The examiner is asked to comment on the degree of severity of the Veteran's bilateral foot disability (evaluate both the severity of the bilateral foot disability as well as the severity of the left and right foot individually) and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  Whether the Veteran's bilateral foot disability is productive of moderate, moderately severe or severe symptoms.  

(b)  Whether the Veteran's bilateral foot disability includes symptoms analogous to an acquired flatfoot disability to include symptoms of either: 

(i).  Moderate; weight bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet; or 

(ii).  Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, and use accentuated, indication of swelling on use, characteristic callosities (specify bilateral or unilateral); or 

(iii).  Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances (specify bilateral or unilateral).  

(c).  Whether the Veteran's left foot disability is productive of a moderate, moderately severe or severe foot injury.  

(d).  Whether the Veteran's right foot disability is productive of a moderate, moderately severe or severe foot injury.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Ensure the examiners' opinions are responsive to these determinative issues of the levels of current severity of the disabilities on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



